BARNARD, P. J.
The respondents have moved to dismiss this appeal on the ground that no statement or application was ever filed by the appellant setting forth the grounds of the appeal, the points relied upon, and designating what portions of the phonographic reporter’s notes it desired to have transcribed.
From the certificate of the clerk, dated October 9, 1936, it appears that an order granting the defendants’ motion for a new trial was entered on August 27, 1936, that on that day the plaintiff gave oral notice of appeal to this court, that no statement on appeal has been filed, and that no request has been made to have a transcript prepared.  Under these circumstances the motion should be granted. (People v. Riga, 104 Cal. App. 477 [285 Pac. 1069]; Pen. Code, sec. 1249; rule II, sec. 7, of the Rules for the Supreme Court and District Courts of Appeal.)
The appeal is dismissed.
Marks, J., and Jennings, J., concurred.